Case 1:19-cv-00200-AW-GRJ Document 27-1 Filed 04/20/20 Page 1 of 8




                        EXHIBIT A
     Case 1:19-cv-00200-AW-GRJ Document 27-1 Filed 04/20/20 Page 2 of 8




                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA

DEBORAH LAUFER,

           Plaintiff,

v.                                          Case No. 1:19-cv-200-AW-GRJ

ARPAN, LLC.,

          Defendant,
______________________/

                STATEMENT OF DEBORAH LAUFER
             MADE PURSUANT TO 28 U.S.C. SECTION 1746


      1.   My name is Deborah Laufer. I am currently a resident of Pasco

           County, Florida. I am unable to engage in the major life activity of

           walking more than a few steps without assistive devices. Instead, I am

           bound to ambulate in a wheelchair or with a cane or other support and

           have limited use of my hands. I am unable to tightly grasp, pinch or

           twist my wrist to operate mechanisms. I am also vision impaired.

           When ambulating beyond the comfort of my own home, I must

           primarily rely on a wheelchair. I require accessible handicap parking

           spaces located closet to the entrances of a facility. The handicap and

           access aisles must be of sufficient width so that I can embark and


                                        1
Case 1:19-cv-00200-AW-GRJ Document 27-1 Filed 04/20/20 Page 3 of 8




      disembark into a vehicle. Routes connecting the handicap spaces and

      all features, goods and services of a facility must be level, properly

      sloped, sufficiently wide and without cracks, holes or other hazards

      that can pose a danger of tipping, catching wheels or falling. These

      areas must be free of obstructions or unsecured carpeting that make

      passage either more difficult or impossible. Amenities must be

      sufficiently lowered so that I can reach them. I have difficulty

      operating door knobs, sink faucets, or other operating mechanisms

      that tight grasping, twisting of the wrist or pinching. I am hesitant to

      use sinks that have unwrapped pipes, as such pose a danger of

      scraping or burning my legs. Sinks must be at the proper height so that

      I can put my legs underneath to wash my hands. I require grab bars

      both behind and beside a commode so that I can safely transfer and I

      have difficulty reaching the flush control if it is on the wrong side. I

      have difficulty getting through doorways if they lack the proper

      clearance. To use a pool, I require a lift or other accessible means.

      When sleeping in a guest room, I need a compliant tub or shower with

      required grab bars.

 2.   When looking at a hotel online reservation system, I need information


                                    2
Case 1:19-cv-00200-AW-GRJ Document 27-1 Filed 04/20/20 Page 4 of 8




      so that I can ascertain whether or not the hotel and its guest rooms are

      accessible to me. This includes information whether the conditions

      referenced above are compliant.

 3.   I am an advocate on behalf of both myself and other similarly situated

      disabled persons and consider myself a tester. As a tester, I visit hotel

      online reservations systems to ascertain whether they are in

      compliance with the Americans With Disabilities Act. In the event

      that they are not, I request that a law suit be filed to bring the website

      into compliance with the ADA so that I and other disabled persons

      can use it. If a law suit is filed to bring the website into compliance, I

      frequently revisit the website to ascertain whether or not it has been

      made accessible with the information required by law. With respect to

      each law suit I file, I subsequently revisit each website because that is

      my system.

 5.   In the past, I have observed that the vast majority of hotel online

      reservations systems do not allow for booking of accessible rooms or

      provide the information I need to make an informed choice.

      Therefore, I cannot make plans to travel if I intend to stay in an

      accessible room at an accessible hotel. The failure of so many hotels


                                    3
Case 1:19-cv-00200-AW-GRJ Document 27-1 Filed 04/20/20 Page 5 of 8




      to comply with the law in this regard deter me from making travel

      plans.

 6.   Rooms for the America’s Best Value Inn, which I understand the

      Defendant owns or operates and which is located at 2086 FL-71,

      Marianna, Florida can be booked online through the Defendant’s own

      website, and through the third party booking sites identified in the

      complaint. The latter include hotels.com, expedia.com, orbitz.com,

      and priceline.com.

 7.   Prior to the filing of this lawsuit, specifically on September 13, 2019,

      September 14, 2019 and September 15, 2019, while in my own home

      in Pasco County, I visited the online reservation system for the

      Defendant’s hotel identified in paragraph eleven (11) of the complaint

      as well as the third party websites identified in paragraphs twelve (12)

      through fifteen (15) of the complaint for the purpose of reviewing and

      assessing the accessible features at the hotel and ascertain whether the

      websites contain the information required by 28 C.F.R. Section

      36.302(e) and adequately informs me as to whether the hotel meets

      my accessibility needs. However, I was unable to do so because

      Defendant failed to comply with the requirements set forth in 28


                                   4
Case 1:19-cv-00200-AW-GRJ Document 27-1 Filed 04/20/20 Page 6 of 8




      C.F.R. Section 36.302(e). As a result, I was deprived the same

      services available to the general public.

 8.   None of the websites identified any accessible rooms, nor provided

      for booking of accessible rooms. The Defendant’s own website

      contained no information concerning accessibility. The third party

      booking sites contained nothing but generic statements such as

      “accessible bathroom,” “disabled parking,” wheelchair accessible path

      of travel,” “roll-in shower, “in-room accessibility,” “accessible

      rooms/facilities” and “handicapped rooms/facilities.” That minimal

      information was not only insufficient for me to make a determination

      whether or not the public spaces of the hotel or any of the individual

      rooms were suitable for my particular needs but potentially seriously

      misleading were I to rely on such generic statements and reserve a

      room that was, in fact, not suitable for my particular needs.

 9.   When I encountered the above conditions, I suffered humiliation and

      frustration at being treated like a second class citizen, being denied

      equal access and benefits to the goods, facilities, accommodations and

      services. I am deterred from returning to the websites because I

      understand that it would be a futile gesture to do so unless I am


                                   5
Case 1:19-cv-00200-AW-GRJ Document 27-1 Filed 04/20/20 Page 7 of 8




       willing to suffer further discrimination. I am aware that defendant

       segregates against me and other disabled persons by offering them one

       service: me a lesser service. I am aware that I am being deprived the

       equality of opportunity afforded to non-disabled persons to utilize the

       online reservation system free of discrimination. I am also aware that

       my ability to travel free of discrimination and with equal access to

       information offered to the general public is diminished.

 10.   On or about February 19, 2020, after this lawsuit was filed, I revisited

       the websites. I was unable to reserve an accessible room and the same

       violations described above were again present.

 11.   Despite the above, I plan to again review the websites in the near

       future. I have a system for monitoring the hotel's I sued to ensure that

       I visit and revisit their online reservations systems multiple times,

       including after each lawsuit is filed and also after the hotel website is

       required to be compliant. In this regard, I maintain a list of every hotel

       I sued. Beside the entry of any given hotel, I then type in the date I

       look at its online reservations system. In all cases, I check out

       websites multiple times before I file a complaint. In the next column, I

       type in the date I revisit a hotel's online reservations system AFTER


                                     6
     Case 1:19-cv-00200-AW-GRJ Document 27-1 Filed 04/20/20 Page 8 of 8




             the complaint is filed. In this regard, I have revisited all the online

             reservations systems for all hotels I sued (excepting only the most

             recently filed) and ensure that I do so shortly after each lawsuit is

             filed. In the next column, I fill in the date when the hotel is required to

             fix its systems, so that I know when I am again to revisit them.

             Pursuant to this system, I have already revisited the online

             reservations system for this hotel. In that way, when I said in my

             complaint that I intended to return in the near future, I was true to my

             word.

Pursuant to 28 U.S.C. Section 1746, I declare, certify, verify, and state, under

penalty of perjury that the foregoing is true and correct.

       4.10.20
Date: _________                         __________________________________
                                             DEBORAH LAUFER




                                           7
